DICKINSON, Presiding Justice,
concurring in part and in result:
¶ 36. Reasor was not served with process as required by Rule 81. The plurality — finding that he waived process and that he suffered no prejudice — affirms the chancellor anyway. But Reasor’s only argument on appeal concerning Rule 81 notice is that — because he “was found in contempt of Court for an arrearage” — we should find the chancellor erred.13 But he wasn’t,14 so we shouldn’t.15

.The plurality finds the chancellor was in error for proceeding with the hearings without Rule 81 notice, but that Reasor waived the error. The Pierce separate opinion finds that the chancellor was in error for reasons Reasor did not raise or argue.


. Reasor was never held in contempt.


. Since Reasor’s only argument concerning Rule 81 — that he was entitled to notice because he was held in contempt — is not accurate, we should not find the chancellor erred for reasons not argued by Reasor.